AMUNDSON, Justice
(concurring specially).
[¶ 24.] The posture of this case is such that at the present time there is a record of what transpired at the trial of the underlying civil case. The trial court should have the opportunity to consider the total record, as would be the case if a declaratory judgment action had been filed before the actual trial. Upon review of Greger-son’s testimony on the underlying action, it seems apparent that the jury could have found her totally incredible and her claim for damages specious, awarding her zero damages, even though there was an assault by Stoebner. However, since the trial court made no specific determination on Stoebner’s claim of self-defense, genuine issues of material fact exist and the case must be remanded to the trial court for a hearing on whether Stoebner acted in self-defense or intentionally. Continental Grain Co. v. Heritage Bank, 1996 SD 61, ¶ 16, 548 N.W.2d 507, 611; Great West Cas. Co. v. Bergeson, 1996 SD 73, ¶ 11, 550 N.W.2d 418, 421.